Name: Council Regulation (EEC) No 3928/92 of 20 December 1992 establishing a NAFO pilot observer scheme applicable to Community fishing vessels operating in the Regulatory Area of the North-West Atlantic Fisheries Organization (NAFO)
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  European Union law;  world organisations
 Date Published: nan

 31 . 12 . 92No L 397 / 78 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3928 / 92 of 20 December 1992 establishing a NAFO pilot observer scheme applicable to Community fishing vessels operating in the Regulatory Area of the Northwest Atlantic Fisheries Organization (NAFO) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 3760 /92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (*), and in particular Article 11 thereof, Article 1 The pilot observer scheme adopted by the NAFO Fisheries Commission on 18 September 1992, hereinafter referred to as the NAFO pilot observer scheme shall apply in the Community . Having regard to the proposal from the Commission, The text of the scheme is attached to this Regulation . Whereas the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries , hereinafter referred to as the NAFO Convention, was approved by the Council by Regulation (EEC) No 3179 /78 (2), and entered into force on 1 January 1979 ; Article 2 Without prejudice to Article 2 (2 ) of Regulation (EEC) No 1956 / 88 , the Commission of the European Communities shall assign Community observers to the scheme. Observers will be appointed by Member States and may be placed on board of any Member State fishing vessel engaged, or about to be engaged, in fishing activities in the NAFO Regulatory Area .Whereas the Northwest Atlantic Fisheries Organization(NAFO), established by the NAFO Convention, adopted a scheme of joint international inspection and surveillance which was adopted by the Council in Regulation (EEC) No 1956 / 88 (3 ); Article 3 Detailed rules for the implementation of this Regulation shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 3760 / 92.Whereas the NAFO Fisheries Commission , at the 14thAnnual Meeting of NAFO held in Dartmouth, Canada, on 18 September 1992, adopted a proposal for the establishment of a NAFO pilot observer scheme requiring a certain number of fishing vessels operating in the NAFO Regulatory Area to receive observers on board when engaged in fishing activities; Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1993 to 30 June 1994 . Whereas the proposal has been accepted by the Community , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1992. For the Council The President J. Gummer (!) OJ No L 389, 31 . 12 . 1992 , p. 1 . (2) OJ No L 378 , 30 . 12. 1978 , p. 1 ( 3 ) OJ No L 175 , 6 . 7 . 1988 , p. 1 . Regulation as amended by Regulation (EEC ) No 436 / 92 (OJ No L 54 , 28 . 2 . 1992 , p. 1 ). 31 . 12 . 92 Official Journal of the European Communities No L 397/79 ANNEX NAFO PILOT OBSERVER SCHEME 1 . Member states ( i ) .Member States whose fishing vessels operate in the NAFO Regulatory Area shall deploy observers on board of the said vessels . The level of deployment shall be appropriate to ensure that a minimum of 10 % of the Member States' total estimated fishing days on ground for the period 1 January 1993 to 30 June 1994 are subject to observation across as many fisheries in the NAFO Regulatory Area as possible . (ii ) With a view to fulfilling the obligation stipulated above, Member States shall recruit and nominate appropriately qualified and experienced personnel . Selected personnel shall possess the following skills in order to discharge their duties :  sufficient experience to identify species and gear ,  navigation skills ,  a satisfactory knowledge of the NAFO conservation and enforcement scheme,  the ability to observe and record accurately. ( iii ) Member States shall designate the vessels receiving observers , take all appropriate steps to ensure that the observers are received on board at the duly designated time and location and facilitate their departure at the termination of the observation period. (iv ) The competent authorities of the Member States receiving the final report at the termination of the observation period shall evaluate the contents and conclusions of the said reports . In the event that the report indicates that the vessel observed has engaged in fishing practices at variance with conservation measures the said authorities shall take all appropriate action to investigate the matter in order to prevent such practices . (v ) Member States shall transmit copies of the observation report to the Commission of the European Communities . 2 . Duties of the observer ( i ) Observers assigned to the scheme shall monitor and report upon the level of compliance by fishing vessels operating in the NAFO Regulatory Area with the pertinent rules of the Conservation and Enforcement measures. More specially , the observers shall :  record and report upon the fishing activities of vessels observed,  verify the position of the vessels when engaged in fishing activities ,  observe and estimate catches and quantities of undersized fish taken ,  record the gear , mesh sizes and attachments utilized by the masters of the vessels ,  verify entries made to the logbook , e . g . catch quantities and hail reports . (ii ) Observers shall prepare reports on the fishing vessels observed at the termination of the observation period. These reports shall record the full range of activities engaged in by the fishing vessels and evaluate the overall level of compliance with conservation measures . Practices at variance with the said conservation measures shall be duly noted and documented . The reports shall be forwarded to the duly designated competent authorities of the flag state who in turn shall make these reports available to the Commission. ( iii ) The assigned observers shall take all appropriate steps to ensure that their presence on board of fishing vessels does not hinder or interfere with the proper functioning of the vessels including fishing activities . ( iv) The observer shall respect the property and equipment on board of the fishing vessels including the confidentiality of all documents pertaining to the said vessels . (v ) All observation duties shall be confined to the Regulatory Area of NAFO . No L 397 / 80 Official Journal of the European Communities 31 . 12 . 92 3 . Master of fishing vessel ( i ) The master of the vessel designated to receive an observer on board shall take all reasonable steps to facilitate the arrival and departure of the said observer . While on board the designated observer shall be offered appropriate and adequate accommodation and working facilities . The Master of the vessel shall permit the observer to have access to the vessels' documents (logbook, capacity plan , production logbook or stowage plan ) and to different parts of the vessel in order to facilitate the discharge of the observer's duties . ( ii ) The master shall be informed in good time of date and location for receiving observers and the likely duration of the observation period . For reasons of force majeure, the Master may decide not to accept the presence of an observer on board or limit the duration of the observation period .